Exhibit 10.2

 

DOLLAR TREE STORES, INC.

STANDARD OPTION AGREEMENT

 

NOTE: This document incorporates the accompanying Grant Letter, and together
they constitute a single Agreement which governs the terms and conditions of
your Option in accordance with the Company’s 2003 Equity Incentive Plan or 2004
Executive Officer Equity Plan, as applicable.

 

THIS AGREEMENT (“Agreement”), is effective as of the Grant Date specified in the
accompanying Grant Letter, by and between the Participant and Dollar Tree
Stores, Inc. (“Company”).

 

A. The Company maintains both the 2003 Equity Incentive Plan (“EIP”) and the
2004 Executive Officer Equity Plan (“EOEP”).

 

B. The Participant has been selected by the committee administering the EIP and
EOEP (“Committee”) to receive a Non-Qualified Stock Option Award under one of
these plans.

 

C. Key terms and important conditions of the Award are set forth in the cover
letter (“Grant Letter”) which was delivered to the Participant at the same time
as this document. This Agreement contains general provisions relating to the
Award. The Grant Letter specifies whether the Award is issued under the EIP or
the EOEP (whichever is applicable, the “Plan”).

 

IT IS AGREED, by and between the Company and the Participant, as follows:

 

1. Terms of Award. The following terms used in this Agreement shall have the
meanings set forth in this paragraph 1:

 

(a) The “Participant” is the individual named in the Grant Letter.

 

(b) The “Grant Date” is the date of the Grant Letter.

 

(c) The “Covered Shares” is that number of shares of the Company’s Stock
specified in the Grant Letter.

 

(d) The “Exercise Price” is the price per common share set forth in the Grant
Letter.

 

Other terms used in this Agreement are defined pursuant to paragraph 8 or
elsewhere in this Agreement.

 

2. Award and Exercise Price. This Agreement specifies the terms of the option
(the “Option”) granted to the Participant to purchase the number of Covered
Shares at the Exercise Price per share. The Option is not an “incentive stock
option” as that term is used in Code section 422.

 

3. Date of Exercise. Subject to the limitations of this Agreement, the Option
shall be exercisable in several installments according to the schedule set forth
on the Grant Letter. An installment shall not become exercisable on the
otherwise applicable vesting date if the Participant’s Date of Termination (as
defined in paragraph 8) occurs on or before such vesting date. Notwithstanding
the foregoing provisions, however, the Option shall become exercisable with
respect to all of the Covered Shares (to the extent it is not then otherwise
exercisable) as follows:

 

(a) The Option shall become fully exercisable upon the Participant’s Date of
Termination, if the Participant’s Date of Termination occurs by reason of the
Participant’s death, Retirement or Disability.



--------------------------------------------------------------------------------

(b) The Option shall become fully exercisable upon a Change in Control, if (i)
the Participant’s Date of Termination does not occur before the Change in
Control and (ii) the Committee determines to accelerate such exercisability.

 

The Option may be exercised on or after the Date of Termination only as to that
portion of the Covered Shares as to which it was exercisable immediately prior
to the Date of Termination, or as to which it became exercisable on the Date of
Termination in accordance with this paragraph 3.

 

4. Expiration. The Option shall not be exercisable after the Company’s close of
business on the last business day that occurs prior to the Expiration Date. The
“Expiration Date” shall be earliest to occur of:

 

(a) the ten year anniversary of the Grant Date;

 

(b) if the Participant’s Date of Termination occurs by reason of death,
Disability or Retirement, the three-year anniversary of such Date of
Termination;

 

(c) if the Participant’s Date of Termination occurs for reasons other than
“cause,” death, Disability, or Retirement, the 90-day anniversary of such Date
of Termination; or

 

(d) if the Participant’s Date of Termination occurs for “cause,” the Date of
Termination; or

 

(e) the date on which the Committee determines the Participant materially
violated (i) the provisions of paragraph 10 below or (ii) any non-competition
agreement which the Participant may have entered into with the Company.

 

5. Method of Option Exercise.

 

(a) Subject to the terms of this Agreement and the Plan, the Option may be
exercised in whole or in part by filing a written notice with the Chief People
Officer (or such other party as the Company may designate) of the Company at its
corporate headquarters prior to the Company’s close of business on the last
business day that occurs prior to the Expiration Date. Such notice shall specify
the number of Covered Shares which the Participant elects to purchase, and shall
be accompanied by payment of the Exercise Price for such shares of Stock
indicated by the Participant’s election.

 

(b) Payment shall be by cash or by check payable to the Company. Except as
otherwise provided by the Committee before the Option is exercised: (i) all or a
portion of the Exercise Price may be paid by the Participant by delivery of
shares of Stock that have been owned by the Participant for at least six (6)
months and are otherwise acceptable to the Committee having an aggregate Fair
Market Value (valued as of the date of exercise) that is equal to the amount of
cash that would otherwise be required; and



--------------------------------------------------------------------------------

(ii) the Participant may pay the Exercise Price by authorizing a third party to
sell shares of Stock (or a sufficient portion of the shares) acquired upon
exercise of the Option and remit to the Company a sufficient portion of the sale
proceeds to pay the entire Exercise Price and any tax withholding resulting from
such exercise.

 

(c) The Option shall not be exercisable if and to the extent the Company
determines that such exercise would violate applicable state or Federal
securities laws or the rules and regulations of any securities exchange on which
the Stock is traded. If the Company makes such a determination, it shall use all
reasonable efforts to obtain compliance with such laws, rules and regulations.
In making any determination hereunder, the Company may rely on the opinion of
counsel for the Company.

 

6. Withholding. All deliveries and distributions under this Agreement are
subject to withholding of all applicable taxes. The Company is entitled to (a)
withhold and deduct from future wages of the Participant (or from other amounts
due to Participant) or make other arrangements for the collection of all legally
required amounts necessary to satisfy such withholding or (b) require the
Participant promptly to remit such amounts to the Company. At the election of
the Participant, and subject to such rules and limitations as may be established
by the Committee from time to time, such withholding obligations may be
satisfied through the surrender of shares of Stock which the Participant already
owns, or to which the Participant is otherwise entitled under the Plan.

 

7. Transferability.

 

(a) Except as otherwise provided in paragraph 7(b), the Option is not
transferable and during the Participant’s life, may be exercised only by the
Participant. Transfers at death are governed by paragraph 9(c) below.

 

(b) The Participant, with the approval of the Committee, may transfer the Option
during his or her lifetime for no consideration to or for the benefit of the
Participant’s Immediate Family, subject to such limits as the Committee may
establish, and the transferee shall remain subject to all the terms and
conditions applicable to the Option prior to such transfer. The foregoing right
to transfer the Option shall apply to the right to consent to amendments to this
Agreement and, in the discretion of the Committee, shall also apply to the right
to transfer ancillary rights associated with the Option.

 

(c) The term “Immediate Family” shall mean Participant’s child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, including adoptive relationships, any person
sharing the Participant’s household (other than a tenant or employee), a trust
in which these persons have more than fifty percent of the beneficial interest,
a foundation in which these persons (or the Participant) control the management
of assets, and any other entity in which these persons (or the Participant) own
more than fifty percent of the voting interests. The following transactions are
not prohibited transfers for consideration: (i) a transfer under a domestic
relations order in settlement of marital property rights; and (ii) a transfer to
an entity in which more than fifty percent of the voting interests are owned by
the Immediate Family (or the Participant) in exchange for an interest in that
entity.



--------------------------------------------------------------------------------

8. Definitions. For purposes of this Agreement, the terms used in this Agreement
shall be subject to the following:

 

(a) Change in Control. The term “Change in Control” has the meaning set forth in
the Plan.

 

(b) Date of Termination. The Participant’s “Date of Termination” shall be the
first day occurring on or after the Grant Date on which the Participant is not
employed by the Company or any Subsidiary, regardless of the reason for the
termination of employment; provided that a termination of employment shall not
be deemed to occur by reason of a transfer of the Participant between the
Company and a Subsidiary or between two Subsidiaries; and further provided that
the Participant’s employment shall not be considered terminated while the
Participant is on a leave of absence from the Company or a Subsidiary approved
by the Participant’s employer.

 

(c) Disability. Except as otherwise provided by the Committee, the Participant
shall be considered to have a “Disability” during the period in which the
Participant is unable, by reason of a medically determinable physical or mental
impairment, to engage in any substantial gainful activity, which condition, in
the opinion of a physician selected by the Committee, is expected to have a
duration of not less than 120 days.

 

(d) Retirement. “Retirement” of the Participant shall mean, with the approval of
the Committee, the occurrence of the Participant’s Date of Termination on or
after the date the Participant attains age fifty-nine (59) years, six (6)
months, following at least seven (7) years of service.

 

(e) Plan Definitions. Except where the context clearly implies or indicates the
contrary, a word, term, or phrase used in the Plan is similarly used in this
Agreement.

 

9. Binding Effect; Heirs and Successors.

 

(a) The terms and conditions of this Agreement shall be effective upon delivery
to the Participant, with or without execution by the Participant.

 

(b) This Agreement shall be binding upon, and inure to the benefit of, the
Company and its successors and assigns, and upon any person acquiring, whether
by merger, consolidation, purchase of assets or otherwise, all or substantially
all of the Company’s assets and business.

 

(c) If any rights exercisable by the Participant or benefits deliverable to the
Participant under this Agreement have not been exercised or delivered,
respectively, at the time of the Participant’s death, such rights shall be
exercisable by the Designated Beneficiary, and such benefits shall be delivered
to the Designated Beneficiary, in accordance with the provisions of this
Agreement and the Plan. The “Designated Beneficiary” shall be the beneficiary or
beneficiaries designated by the Participant in a writing filed with the
Committee in such form and at such time as the Committee shall require. If a
deceased Participant fails to designate a beneficiary, or if the Designated
Beneficiary does not survive the Participant, any rights that would have been
exercisable by the Participant and any benefits distributable to the Participant
shall be exercised by or distributed to the legal representative of the estate
of the Participant. If a deceased



--------------------------------------------------------------------------------

Participant designates a beneficiary and the Designated Beneficiary survives the
Participant but dies before the Designated Beneficiary’s exercise of all rights
under this Agreement or before the complete distribution of benefits to the
Designated Beneficiary under this Agreement, then any rights that would have
been exercisable by the Designated Beneficiary shall be exercised by the legal
representative of the estate of the Designated Beneficiary, and any benefits
distributable to the Designated Beneficiary shall be distributed to the legal
representative of the estate of the Designated Beneficiary.

 

10. Disclosure of Information. The Participant recognizes and acknowledges that
the Company’s trade secrets, confidential information, and proprietary
information, including customer and vendor lists and computer data and programs
(collectively “Confidential Information”), are valuable, special and unique
assets of the Company’s business, access to and knowledge of which are essential
to the performance of the Participant’s duties. The Participant will not, before
or after his Date of Termination, in whole or in part, disclose such
Confidential Information to any person or entity or make such Confidential
Information public for any purpose whatsoever, nor shall the Participant make
use of such Confidential Information for the Participant’s own purposes or for
the benefit of any person or entity other than the Company under any
circumstances before or after the Participant’s Date of Termination; provided
that this prohibition shall not apply after the Participant’s Date of
Termination to Confidential Information that has become publicly known through
no action of the Participant. The Participant shall consider and treat as the
Company’s property all memoranda, books, records, papers, letters, computer data
or programs, or customer lists, including any copies thereof in human- or
machine-readable form, in any way relating to the Company’s business or affairs,
financial or otherwise, whether created by the Participant or coming into his or
her possession, and shall deliver the same to the Company on the Date of
Termination or, on demand of the Company, at any earlier time.

 

11. Administration. The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan. Any interpretation of the Agreement by the Committee and
any decision made by it with respect to the Agreement is final and binding on
all persons. Such powers or decision-making may be delegated, to the extent
permitted by the Plan, to one or more of Committee members or any other person
or persons selected by the Committee.

 

12. Plan Governs. Notwithstanding anything in this Agreement to the contrary,
the terms of this Agreement shall wholly incorporate and be subject to the terms
of the Plan, a copy of which may be obtained from the Chief People Officer of
the Company (or such other party as the Company may designate); and this
Agreement is subject to all interpretations, amendments, rules and regulations
promulgated by the Committee from time to time pursuant to the Plan.

 

13. No Implied Rights.

 

(a) The Option will not confer on the Participant any right with respect to
continuance of employment or other service with the Company or any Subsidiary,
nor will it interfere in any way with any right the Company or any Subsidiary
would otherwise have to terminate or modify the terms of such Participant’s
employment or other service at any time.

 

(b) The Participant shall not have any rights of a shareholder with respect to
the shares subject to the Option, until a stock certificate has been duly issued
following exercise of the Option as provided herein.



--------------------------------------------------------------------------------

14. Notices. Any written notices provided for in this Agreement or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first class
mail. Notices sent by mail shall be deemed received three business days after
mailing but in no event later than the date of actual receipt. Notices shall be
directed, if to the Participant, at the Participant’s address indicated by the
Company’s records, or if to the Company, at the Company’s principal executive
office.

 

15. Fractional Shares. In lieu of issuing a fraction of a share upon any
exercise of the Option, resulting from an adjustment of the Option pursuant to
Section 4.2(f) of the Plan or otherwise, the Company will be entitled to pay to
the Participant an amount equal to the fair market value of such fractional
share.

 

16. Amendment. This Agreement may be amended by written agreement of the
Participant and the Company, without the consent of any other person.

 

17. Governing Law; Jurisdiction. This Agreement shall be governed by the law of
the Commonwealth of Virginia without giving effect to the choice-of-law
provisions thereof. The Circuit Court of the City of Norfolk and the United
States District Court, Eastern District of Virginia, Norfolk Division shall be
the exclusive courts of jurisdiction and venue for any litigation, special
proceeding or other proceeding as between the parties that may be brought, or
arise out of, in connection with, or by reason of this Agreement. The parties
hereby consent to the jurisdiction of such courts.